Citation Nr: 0401023	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  98-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of the 
fracture of three ribs.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1997 and March 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) at San Juan, the Commonwealth of Puerto Rico.

The Board remanded the claims in November 2000.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In its November 2000 Remand, the Board instructed the RO to 
take certain actions to develop the claims.  However, the RO 
did not comply fully with the Board's instructions.

The United States Court of Appeals for Veterans Claims (the 
Court) held in Stegall v. West, 11 Vet. App. 268, 271 (1998), 
that a remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  The Court also held in Stegall 
that "where . . . the remand orders of the Board . . . are 
not complied with, the Board itself errs in failing to insure 
compliance."  Id.  On this ground, the Board must remand the 
claims again.

In the Remand, the Board, observing that the veteran reported 
that he was hospitalized in Germany during service for 
approximately 60 days in 1971 or 1972 and told that he had 
hepatitis that he probably contracted from drinking 
contaminated water that was supplied to his unit, instructed 
as follows:

The veteran should be contacted and 
requested to clarify as best as possible 
the exact dates and places of all 
inservice treatment for hepatitis and a 
stomach disorder, to include the units to 
which he was attached at that time.

The RO should take all appropriate steps 
to obtain any such additional service 
medical records, with a view towards 
obtaining any records of his reported 
period of hospitalization of about 60 
days.

Also, attempts should be made to obtain 
sick reports and morning reports of the 
veteran's unit to verify whether, as he 
alleges, others in his unit became sick 
from drinking contaminated water.

The RO wrote to the veteran in March 2003 requesting that he 
supply the information concerning the dates and places of 
treatment during service for hepatitis and/or a stomach 
disorder and his unit of assignment at each time.  The 
veteran submitted in April 2003 in reply a statement 
indicating that he believed he contracted hepatitis around 
Christmas, 1971 or summer, 1972 in Germany while camping out 
with his unit and describing treatment that he received for 
that disease in a hospital near the camp ground.  

It appears to the Board that the veteran supplied the 
requested clarification as best as possible and therefore, 
the RO remained obliged to carry out the development 
requested.  However, the record does not show that the RO 
took any action to obtain the specified service medical 
records and morning reports from any federal custodian.  
Therefore, the claims concerning hepatitis and a stomach 
disorder must be remanded for compliance with the Board's 
instructions.  Stegall.

In the Remand, the Board, observing that a VA medical 
examination was needed to decide each of the four claims, 
instructed as follows, in pertinent part:

The veteran should be afforded VA 
examinations for the purpose of 
determining the cause(s) or etiology(ies) 
of the disorders for which he now claims 
service-connection.

With respect to the claim for a low back 
disorder, the examiner should be 
requested to render an opinion or 
diagnosis as to whether any current low 
back disability (as shown on the 1999 CT 
scan, or which might be found on 
examination) is in any way related to the 
lumbosacral strain (which during service 
was described as both acute and chronic) 
or whether it is related to a post 
service injury, or partially to both?

An opinion should also be expressed as to 
whether the veteran in fact fractured any 
ribs during service and, if so, whether 
there are currently any residuals 
thereof?

With respect to the claims for service 
connection for hepatitis and a stomach 
disorder, the examiner should be 
requested to express an opinion or 
diagnosis as to whether the veteran now 
has hepatitis, or residuals thereof, and 
whether he had pathology of the stomach 
and its etiology.  The examiner should, 
if possible, express an opinion or 
diagnosis as to the etiology of any such 
disorder(s) and particularly whether they 
are of service origin.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  If an opinion or 
diagnosis can not be set forth, the 
examiner should explain the reason(s) 
why.

However, the record does not show that the RO took any action 
to obtain these examinations.  Indeed, in a notice sent to 
the veteran in March 2003, the RO stated that it would secure 
an examination in the case of each claim if it found one to 
be necessary.  It appears that the RO overlooked the Board's 
prior instructions.  The four claims must be remanded for 
compliance with those instructions.  Stegall.  

The Board notes that the actions that the RO failed to 
complete are required in this case by the Veterans Claims 
Assistance Act of 2000 (the VCAA), which was signed into law 
on November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)).  Regulations implementing the VCAA 
(with the exception of certain provisions concerning 
applications to reopen previously denied claims) are 
effective from the date of the statute's enactment.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  Because the 
claims were pending before VA when the VCAA was enacted, they 
are subject to the new law, which, because it expands VA's 
obligations to claimants of VA benefits, is more favorable to 
those claimants than is prior law.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991); cf. Kuzma v. Principi, No. 03-7032, 
2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA 
did not apply to a claim that was the subject of a Board 
decision entered before the enactment of the VCAA).  

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain medical and other records pertinent to a claim and if 
the records could not be secured, to so notify the claimant.  
When records needed to decide a claim for VA benefits are in 
the custody of a federal department or agency, VA must 
continue to try to obtain them until it has been successful 
unless it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  VA must 
give appropriate notice to the claimant if it is unable to 
obtain the records.  38 C.F.R. § 3.159(e).

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

In addition to those described above, the Board finds that 
other action should be taken on remand.

In his April 2003 statement, the veteran appeared to say that 
he was treated soon after his March 1973 separation from 
service at San Pablo Hospital, San Lucas, Commonwealth of 
Puerto Rico, by Dr. M. for one or more of the conditions for 
which he seeks service connection.  While the case is on 
remand, the RO should take all appropriate action to obtain 
all such records, after seeking from the veteran any 
clarification that it finds needed.  Medical records dated 
closer to his time in service than those now on file could be 
especially relevant to whether any of the conditions in 
concern are service related.  Thus, the records of the 
treatment that the veteran suggests he had soon after service 
should be sought on remand.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3)

It appears that the report of the medical history taken for 
the veteran's March 1970 service entrance examination is in 
Spanish and has not been translated.  While the claims are in 
remand status, the RO must obtain a translation of this 
complete document.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been completed 
and all notice required by the VCAA and 
its implementing regulations has been 
given.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Obtain a translation into English of 
the complete report of the medical 
history taken for the veteran's March 
1970 service entrance examination.  Both 
the form itself and the material entered 
on the form must be translated.

3.  Write to the veteran and ask him to 
identify to the extent that he can any 
treatment that he received after service 
at San Pablo Hospital, San Lucas, or 
other medical facility (private or VA) 
for any of the conditions that are the 
subjects of his claims.  Send a copy of 
the letter to the veteran's 
representative.  Make efforts to obtain 
all records identified by the veteran's 
response that are not now part of the 
claims file and that the veteran does not 
submit himself.  Document in the claims 
file the actions taken to secure this 
evidence and provide appropriate notice 
to the veteran regarding records 
identified by him that could not be 
obtained.

4.  In addition, as instructed in the 
November 2000 Remand, take all 
appropriate steps to obtain any and all 
service medical records not now on file 
concerning treatment for hepatitis and a 
stomach disorder, with a view towards 
obtaining any records of his reported 
period of hospitalization of about 60 
days.

Also, attempt to obtain sick reports and 
morning reports of his unit to verify 
whether, as he alleges, others in his 
unit became sick from drinking 
contaminated water.

5.  Then, as instructed in the November 
2000 Remand, schedule the veteran for VA 
examinations for the purpose of 
determining the cause(s) or etiology(ies) 
of the disorders for which he now claims 
service-connection.

All tests, if thought necessary by an 
examiner, should be performed, and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The claims folder should be made 
available to the examiner prior to the 
examination, and the examination report 
should confirm that the file was 
available for review.

With respect to the claim for a low back 
disorder, the examiner should be 
requested to render an opinion or 
diagnosis as to whether any current low 
back disability (as shown on the 1999 CT 
scan, or which might be found on 
examination) is in any way related to the 
lumbosacral strain (which during service 
was described as both acute and chronic) 
or whether it is related to a post 
service injury, or partially to both.

An opinion should also be expressed as to 
whether the veteran in fact fractured any 
ribs during service and, if so, whether 
there are currently any residuals 
thereof.

With respect to the claims for service 
connection for hepatitis and a stomach 
disorder, the examiner should be 
requested to express an opinion or 
diagnosis as to whether the veteran now 
has hepatitis, or residuals thereof, and 
whether he has pathology of the stomach 
and its etiology.  The examiner should, 
if possible, express an opinion or 
diagnosis as to the etiology of any such 
disorder(s) and particularly whether they 
are of service origin or otherwise 
related thereto.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  If an opinion or 
diagnosis cannot be set forth, the 
examiner should explain the reason(s) 
why.

6.  Then, readjudicate the claims of 
entitlement to service connection for a 
low back disorder, residuals of the 
facture of three ribs, hepatitis, and a 
stomach disorder, respectively.  Consider 
all laws and regulations that are 
relevant to the claim.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case.  
Allow the veteran and his representative 
appropriate time in which to respond. 

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


